   Case 2:07-cr-00032-JRH-BWC Document 110 Filed 05/05/20 Page 1 of 4


                                                                          u;s. DlSimCT COURT
                   IN THE UNITED STATES DISTRICT COURT                        AUGUSTA DIV.
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 BRUNSWICK DIVISION                       20 HAY "5 PH 2=50

                                                                      CLERK
UNITED STATES OF AMERICA                                                  SO.O

     V.                                                  OR 207-032


TYRONE BOLDEN




                                     ORDER




     On June 12, 2019, this Court reduced Defendant Tyrone Bolden's

sentence under 18 U.S.C. § 3582(c)(1)(B) based upon the application

of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194.

(Doc. 94.)   The Court determined that Bolden's sentencing guideline

range was lowered; the amended guideline range became 262 to 327

months imprisonment. The Court reduced Bolden's sentence on Count

1 (the drug-related count) from 360 months to 262 months, an eight-

year reduction.         (Id. )

     On    July    3,    2019,    the     Court       denied   Bolden's     motion   for

reconsideration.        The Court indicated that it had "no authority to

go below 262 months."^             (Doc.       96.)     Bolden   appealed the Order



^ While the Court did not cite authority for this proposition, the
Eleventh Circuit as recently as March 12, 2020 has stated that a
district   court    cannot       reduce    a    defendant's      sentence    below   the
amended guideline range albeit upon consideration of a motion under
18 U.S.C. § 3582(c)(2). See United States v. Lopez,     F. App' x
   , 2020 WL 1190423 (ll^h cir. Mar. 12, 2020).     The Eleventh
Circuit has not ruled on whether this same limitation applies to
    Case 2:07-cr-00032-JRH-BWC Document 110 Filed 05/05/20 Page 2 of 4



denying reconsideration, and the Court denied in forma pauperis

status to Bolden, stating that it had afforded Bolden all the

relief to which he is entitled.              (Order of Sept. 20, 2019, Doc.

103 (vacated by the Order of Oct. 2, 2019, Doc. 105).)

      Thereafter,    the    Government       filed    a   Motion   for     Indicative

Ruling, contending that under 18 U.S.C. § 3582(c) (1) (B) and the

First Step Act, a district court does have the authority to impose

a sentence below the amended guideline range after consideration

of the § 3553(a) factors, and moved this Court to reconsider its

pronouncement to the contrary.               In addressing the Government's

motion,   the    Court   recognized     the "substantial           issue    regarding

whether   this   Court     could    impose    a   sentence    below      the    amended

guideline   range   under      18   U.S.C. §      3582(c)(1)(B)."           The   Court

therefore   vacated      its   Order   denying       Bolden   in    forma      pauperis

status, intending that the Court of Appeals would address this

issue in the course of Bolden's appeal.^




First Step Act cases under 18 U.S.C. § 3582(c)(1)(B). Indeed, the
Court noted this "substantial issue" in granting the Government's
motion for an indicative ruling. (See Order of Oct. 2, 2019, Doc.
105, at 3.)

2   The Government erroneously indicates that this Court had stated
that if it had jurisdiction, it "would consider whether under the
18 U.S.C. § 3553(a) factors, it would impose a below-guidelines
sentence." (Doc. 106, at 1 (citing Order of Oct. 2, 2019).) The
Court did not so state. Rather, the Court only conceded that there
was a "substantial issue" as to whether it could consider a below-
guideline sentence and therefore granted Bolden in forma pauperis
status for his appeal.
   Case 2:07-cr-00032-JRH-BWC Document 110 Filed 05/05/20 Page 3 of 4



       At present, the Court of Appeals has returned the issue to

this   Court   to    determine    whether   the   Government's     motion     for


reconsideration should be granted or denied.              (See Order of Dec.

2, 2019 in United States v. Bolden, Case No. 19-12810 (11^^ Cir.

Jul. 26, 2019).)       Upon this limited remand, the Government filed

a motion for reconsideration asking this Court to reconsider Bolden

for a below-guideline sentence but nevertheless sentence him to

the same 262 months within the amended guideline range. (Doc. 106.)

Of course, Bolden has filed a response asking the Court to sentence

him below the amended guideline range.            (Doc. 109.)

       The   Court   need   not   resolve   the   issue   of   whether   it   has


authority to sentence Bolden below his amended guideline range of

262 to 327 months because I decline to do so even assuming I have

such authority.      Bolden is a career offender who was sentenced at

the low end of his original guideline range.                   While his post-

conviction     rehabilitation     efforts   are   commendable,    they do     not

warrant a sentence below the amended guideline range.              Rather, the

Court finds that its sentence reduction to 262 months imprisonment,

which is the bottom of his appropriately recalculated guideline

range, serves the interests of justice and furthers the purposes

set forth in 18 U.S.C. § 3553(a).           Accordingly, the Government's

motion for reconsideration (to include consideration                of whether

the Court should go below the amended guideline range) is GRANTED
   Case 2:07-cr-00032-JRH-BWC Document 110 Filed 05/05/20 Page 4 of 4



IN PART.   The Court, however, declines to sentence Bolden below

262 months.


    ORDER ENTERED at Augusta, Georgia, this                 day of May,

2020.




                                       J. ^^AN^te^HALL< CHIEF JUDGE
                                       united/states district court
                                       SOUTHETIN   DISTRICT OF GEORGIA
